DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 03/28/2022 are acknowledged.
Claims 1-8 and 11-20 are pending. 
Claims 11-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 10/13/2021.
Claims 1-8 are presently under consideration.


3. Applicant’s election without traverse of the species of PD-L1 CAR (SEQ ID NO: 59, whose binding domain is SEQ ID NO: 77) in the reply filed on 03/28/2022 is acknowledged.
Examination has been extended to include the species of anti-CD33 CAR (SEQ ID NO: 60, whose binding domain is SEQ ID NO: 78).


4. Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.  However, the Examiner was unable to identify adequate support under 35 U.S.C. 112 for SEQ ID NOs: 54-67 or SEQ ID NOs: 72-85 in provisional application USSN 62674936, upon which priority is claimed.  Consequently, presently pending claims have been accorded the priority of the filing date of priority application PCT/US19/33407, i.e. 05/21/2019.  

Should Applicant disagree with the Examiner’s factual determination above, it is incumbent upon Applicant to provide a showing that specifically supports the indicated claim limitations.

5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6. Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is indefinite, because it is unclear whether the “NK cell,” into whose genome the nucleic sequence is integrated, is the NK-92 cell recited in the preamble of the claim, or some generic NK cell.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claims so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



7. The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8. Claims 1-8 stand rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The grounds of rejection set forth in section 6 of the office action dated 11/01/2021 are maintained.  Based on the current record, the requirement that the NK-92 cell line be known and readily available to the public, or obtainable by a repeatable method set forth in the specification, has not been satisfied.

Applicant’s arguments have been fully considered but have not been found sufficiently convincing.  Applicant argues that “NK-92 cells were in widespread commercial and collegial (academic) circulation as of the filing date of this application. A search of the phrase “NK-92 cells” in PubMed.gov resulted in 397 articles published between 1994-present. (See https://pubmed.ncbi.nlm.nih.gov/?term=nk-92+cells). Most, if not all, of these articles are peer-reviewed.” 

Applicant’s reasoning supports the notion that the NK-92 cell line is known to the public, but does not demonstrate that it is readily available to the public.

Therefore, the grounds of rejection set forth in section 6 of the office action dated 11/01/2021 are maintained, as they apply to the amended claims, and are incorporated by reference herein as if reiterated in full.



9. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


10. Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klingemann et al. (U.S. Patent No. 10960024; see entire document). 

As pointed out in section 4 above, instant claims have been accorded the priority date of 05/21/2019.  

One of the embodiments of the presently claimed invention is a genetically modified NK-92 cell, which comprises 
a recombinantly expressed IL-2 or IL15,
a recombinantly expressed CD16 of SEQ ID NO: 35, and 
a CAR with an Fc-epsilon-RI-gamma signaling domain, 
wherein the CAR has at least 85% identity to any of SEQ ID NO: 59, 
including 100% identity in the binding domain comprising SEQ ID NO: 77.

Klingemann teaches and claims a recombinantly modified NK-92 cell stably transfected with a nucleic acid which encodes 
an anti-PD-L1 CAR of SEQ ID NO:69,
an Fc receptor of SEQ ID NO:12, and
a cytokine such as erIL-2 or erIL-15 (e.g. claims 1, 2, 5 and 8).

Klingemann’s SEQ ID NO: 69 is identical to instant SEQ ID NO: 59, which comprises SEQ ID NOS: 1 and 77, and Klingemann’s SEQ ID NO:12 is identical to instant SEQ ID NO: 35 (see SCORE).

The nucleic acid encoding the above elements is a multicistronic vector, which can be used to stably transfect a cell at a single insertion position (e.g. Fig 10, and its description), i.e. integrated into the genome of the cell.

Accordingly, Klingemann teaches all of the limitations of the present claims, and as such anticipates the claimed invention.



11. Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soon-Shiong et al. (US 20210038645; of record). 

One of the embodiments of the presently claimed invention is a genetically modified NK-92 cell, which comprises 
a recombinantly expressed IL-2,
a recombinantly expressed CD16, and 
a CAR with an Fc-epsilon-RI-gamma signaling domain, 
wherein the CAR has at least 85% identity to any of SEQ ID NO: 60, 
including 100% identity in the binding domain comprising SEQ ID NO: 78.

As addressed in section 8 of the office action dated 11/01/2021, Soon-Shiong teaches genetically modified NK-92 cells comprising a tricistronic expression cassette CD33 CAR-P2A-CD16(158V)-IRES-ERIL-2, which encodes a CAR comprising an FcR1 signaling domain, CD16, and IL-2 (e.g. [0015], [0031], and Fig. 5).  

The amino acid sequence of CAR-P2A-CD16 polypeptide is SEQ ID NO: 28, wherein the sequence of the CAR is SEQ ID NO: 16 (e.g. [0011], [0031]; Fig. 5; and the Sequence Listing).  Soon-Shiong’s SEQ ID NO: 16 is identical to instant SEQ ID NO: 60, and comprises instant SEQ ID NOS: 1 and 78 (see SCORE).  Soon-Shiong’s SEQ ID NO: 28 also comprises instant SEQ ID NO: 35 (see SCORE).  Therefore, Soon-Shiong’s genetically modified NK-92 cells are within the scope of instant claims.

Soon-Shiong further teaches that the NK-92 cell can express recombinant IL-15 (e.g. [0115]).  The expression constructs allow for stable transfection of cells, resulting in integration of the transgene into the genome (e.g. [0087]).  Accordingly, Soon-Shiong’s teachings include all of the limitations of claims 1-8, and as such anticipate the claimed invention.


12. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13. Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10960024.  

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of US ‘024., which are described in section 10 above.

The claims of US ‘024 are directed to a recombinantly modified NK-92 cell stably transfected with a nucleic acid which encodes 
an anti-PD-L1 CAR of SEQ ID NO:69,
an Fc receptor of SEQ ID NO:12, and
a cytokine such as erIL-2 or erIL-15 (e.g. claims 1, 2, 5 and 8).

SEQ ID NO: 69 is identical to instant SEQ ID NO: 59, which comprises SEQ ID NOS: 1 and 77, and SEQ ID NO:12 is identical to instant SEQ ID NO: 35 (see SCORE).



14. Claims 1-2 and 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11077143.  

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of US ‘143.

Claim 1 of US ‘143 is directed to an NK-92 cell transfected with a tricistronic  nucleic acid molecule of SEQ ID NO: 11, to thereby effect expression of an anti-PD-L1 CAR, an erIL-2, and CD16.

According to the Sequence Listing of US ‘143, SEQ ID NO: 11 is an “Artificial tricistronic construct encoding PD-L1 CAR, CD16, and erIL-2,” wherein nucleotides 1552-3597 encode CAR-P2A-CD16 fusion polypeptide of SEQ ID NO: 12, and amino acids 1-405 of SEQ ID NO: 12 represent the CAR portion of the fusion.  

Instant SEQ ID NO: 59 is identical to amino acids 1-405, and instant SEQ ID NO: 77 is identical to amino acids 20-269 of SEQ ID NO: 12 of US ‘143 (see SCORE).  Furthermore, instant SEQ ID NO: 77 is identical to amino acids 20-269 of SEQ ID NO: 12, instant SEQ ID NO: 1 is identical to amino acids 365-405 of SEQ ID NO: 12, and instant SEQ ID NO: 35 is identical to amino acids 428-681 of SEQ ID NO: 12 of US ‘143 (see SCORE).  Therefore, the NK-92 cell recited in claim 1 of US ‘143 is within the scope of instant claims 1-2 and 4-8, and as such anticipates these claims.



15. Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending applications USSN 17/356411 (published as US 20210322477) and USSN 17/356423 (published as US 20210315934).

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the copending applications, which recite recombinant NK-92 cells comprising a tricistronic nucleic acid of SEQ ID NO: 11, which encodes an anti-PD-L1 CAR of SEQ ID NO:15, an Fc receptor, and IL-2 (e.g. claims 1-10 of each application).  Instant SEQ ID NO: 59 is identical to SEQ ID NO: 15, which also which comprises SEQ ID NOS: 1 and 77 (see SCORE).  An Fc receptor identical to SEQ ID NO: 35 is encoded by the tricistronic nucleic acid of SEQ ID NO: 11.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



16. Conclusion: no claim is allowed.



17. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


18. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644